620 P.2d 139 (1980)
NORTHERN UTILITIES, INC., Northern Utilities Division of Kansas-Nebraska Natural Gas Company, Inc., Northern Gas Company, and Northern Gas Division of Kansas-Nebraska Natural Gas Company, Inc., Appellants (Petitioners),
v.
PUBLIC SERVICE COMMISSION OF WYOMING, Appellee (Respondent).
No. 5365.
Supreme Court of Wyoming.
November 25, 1980.
Wm. Bryce Arendt and Wm. H. Brown and Claude W. Martin of Brown, Drew, Apostolos, Massey & Sullivan, Casper, for appellants.
John D. Troughton, Atty. Gen., Thomas J. Carroll, III, Senior Asst. Atty. Gen. and Steven R. Shanahan, Asst. Atty. Gen., Cheyenne, for appellee.

ORDER DISMISSING APPEAL
RAPER, Chief Justice.
During oral argument before this Court in the above appeal it was disclosed by counsel for the appellants (Northern) and appellee (PSC) that following dismissal of Northern's appeal by the District Court, and during the course of this appeal Northern filed with the PSC new applications for rate increases in a form satisfactory to both Northern and the PSC and that rate hearings thereon before the PSC have been held and concluded and that the applications out of which this appeal arises were abandoned and not considered.
The Court finds that the parties are now in accord and no justiciable controversy any longer exists.
The Court concludes that:
1. Where subsequent to submission of a case on appeal the parties compromise their differences, the questions involved become moot and dismissal is required even though the parties or a party may request a decision on the merits, Scott v. Columbia Savings and Loan Association, 1935, 48 Wyo. 401, 49 P.2d 488; and,
*140 2. When pending appeal an event occurs which makes a determination of the question involved unnecessary the appeal should be dismissed, In the Matter of the Estate of Frederick, Wyo. 1979, 599 P.2d 550, 558; House v. Wyoming Highway Department, 1949, 66 Wyo. 1, 203 P.2d 762.
It is, therefore,
ORDERED that the within appeal be and is dismissed.
By the Court.[*]
NOTES
[*]  ROONEY, J., notes that the acceptance of the filings with summary sheet by the PSC reflects such to be in conformity with its previous order, and that additional consolidation requirements are unnecessary in future filings.